         Case 1:20-cv-07041-JGK Document 21 Filed 02/17/21 Page 1 of 1



Evan S. Weiss
Attorney at Law
(404) 909-8100
Eweiss@martensonlaw.com


                                             February 16, 2021


Via ECF
The Hon. John G. Koeltl
United States District Court, Southern District of New York
500 Pearl Street
New York, NY 10007


        Re:       Jennifer Wells v. Universal Protection Service, LLC, et al.
                  Civil Case No. 1:20-cv-7041-JGK
                  Letter Regarding Extension of Deadline
Judge Koeltl:

       Counsel for the Plaintiff, Jennifer Wells, and Defendant, Universal Protection Service,
LLC d/b/a Allied Universal Security Services (“Allied Universal”), have conferred regarding the
above-captioned matter. The parties would like to request an additional two weeks to finalize and
submit the settlement agreement and accompanying letter. Per this Court’s order dated February
1, 2021, [Doc. 19], the current deadline is February 16, 2021. The parties have not sought any
previous adjournments of this deadline.

       Respectfully,




                            Application granted.
                            SO ORDERED.
                                                      /s/ John G. Koeltl
                            New York, New York            John G. Koeltl
                            February 17, 2021                 U.S.D.J.




              2573 Apple Valley Road NE | Atlanta, Georgia 30319 | 404-909-8100 | martensonlaw.com
